DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement filed 11/28/2016 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It is WO 2002/83212. It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claim(s) 1-16 is/are objected to because of the following informalities: 
Claim 1, “autoinjector” lacks antecedent basis and should be “an autoinjector”.
Claims 2-16," autoinjector” lacks antecedent basis and should be “the autoinjector”.
Claims 6 and 16 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim exits.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 2, 7, 8, 9, 11, 12, 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hjertman et al. (WO 03/086511) in view of Schmitz (US 5,167,641)
Regarding claim 1, Hjertman discloses 
Autoinjector (fig. 1 and page 5 lines 20-23) comprising: 
a) a housing (1/2, fig. 1) having an interior surface (interior surface of 1/2) and an exterior surface (exterior surface of 1/2) and a proximal end (proximal end of 1/2, left end in fig. 1) and a distal end (distal end of 1/2, right end in fig. 1); 
b) a needle (needle, page 13 lines 31-37) having a proximal end (proximal end of needle, page 13 lines 31-37) and a distal end (distal end of needle, page 13 lines 31-37), 
wherein the autoinjector (fig. 1 and page 5 lines 20-23) further comprises one or more slip-resistant features (17 of 11, figs. 1 and 14, page 14 lines 20-26, page 15 lines 12-20, and page 16 line 1 -5) provided at the exterior surface of the housing (exterior surface of 1/2, fig. 1).

Regarding claim 1, Hjertman discloses autoinjector, as set forth above, except for the needle being moveable from a storage position in which the needle is situated within the housing to a medicament delivering position in which the needle extends out of the proximal end of the housing, and a power assembly for moving the needle from the storage position to the medicament delivering position, the power assembly situated within the housing.
However, Schmitz teaches a system (10, figs. 1-6) comprising a needle (32) being moveable from a storage position (fig. 4) in which the needle (32) is situated within the housing 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the mechanical means of the injector of Hjertman with the mechanical means of the auto injector of Schmitz since Hjertman teaches the device can use any type of mechanical means such as those of auto injectors (see pg. 5 lines 15-23 of Hjertman), for the purpose of preventing accidental injury and contamination that might otherwise result from having the used needle in an exposed position (abstract by Schmitz).
Regarding claim 2, in the modified device of Hjertman in view of Schmitz, 
Hjertman discloses autoinjector according to claim 1, further comprising a label (11, Hjertman) attached to the exterior surface of the housing (exterior surface of 1/2, Hjertman), wherein said one or more slip-resistant features (17 of 11, Hjertman) are provided on said label (11, Hjertman) (figs. 1 and 14, page 14 lines 20-26, page 15 lines 12-20, and page 16 line 1-5).
Regarding claim 7, in the modified device of Hjertman in view of Schmitz, 
Hjertman discloses autoinjector according to claim 2, wherein the label (11, Hjertman) comprises a label substrate (outer face 19 with 28 and a sign, a barcode, braille or characters being incorporated in the surface by printing on the outer face 19 of 11, page 17 lines 3-10, Hjertman) having at least one of indentures and protrusions (13, page 15 lines 12-17, Hjertman), the at least one of indentures and protrusions imparting a slip-resistant texture to at least a portion of the label (page 15 lines 12-17, Hjertman).
Regarding claim 8, in the modified device of Hjertman in view of Schmitz, 

Regarding claim 9, in the modified device of Hjertman in view of Schmitz, 
Hjertman discloses autoinjector according to claim 7 or 8, wherein the label (11, Hjertman) further comprises a film (18, Hjertman), the film (18, Hjertman) coating at least a portion of the label substrate (all embodiments have a friction enhancing element or layer 18; page 16 lines 10-20, Hjertman).
Regarding claim 11, in the modified device of Hjertman in view of Schmitz, 
Hjertman discloses autoinjector according to claim 1 wherein the exterior surface of the housing (exterior surface of 1/2, Hjertman) forms at least one of indentures and protrusions (page 15 lines 12-15, Hjertman), the at least one of indentures and protrusions (page 15 lines 12-15, Hjertman) providing said one or more slip-resistant features (page 15 lines 12-15, Hjertman) and imparting a slip- resistant texture (page 15 lines 12-15, Hjertman) to at least a portion of the exterior surface of the housing (exterior surface of 1/2, Hjertman).
Regarding claim 12, in the modified device of Hjertman in view of Schmitz, 
Hjertman discloses autoinjector according to claim 11, wherein at least one word (page 17 lines 3-10) is printed on the exterior surface of the housing (exterior surface of 1/2, Hjertman).
Regarding claim 13, in the modified device of Hjertman in view of Schmitz, 
Hjertmam discloses autoinjector according to claim 11 or 12, wherein the autoinjector further comprises a label (11, Hjertman) attached to the exterior surface of the housing (exterior surface of 1/2, Hjertman), the label (11, Hjertman) comprising a label substrate (outer face 19 with 28 and a sign, a bar-code, braille or characters being incorporated in the surface by printing on the outer face 19 of 11, page 17 lines 3-10, Hjertman) having at least one of indentures and protrusions (page 15 lines 12-15, Hjertman), the at least one of indentures and protrusions .

Claim(s) 3, 4, 14 is/are rejected under pre-AIA 35 U.S.C. 103(a) as being unpatentable over Hjertman et al. (WO 03/086511) in view of Schmitz (US 5,167,641) in further view of Bilhuber (US 2,339,752)
Regarding claim 3, in the modified device of Hjertman in view of Schmitz, 
Hjertman discloses autoinjector according to claim 2,  wherein the label (11, Hjertman) comprises a label substrate (outer face 19 with 28 and a sign, a barcode, braille or characters being incorporated in the surface by printing on the outer face 19 of 11, page 17 lines 3-10, Hjertman).

Regarding claim 3, Hjertman in view of Schmitz discloses the autoinjector, as set forth above, except for a varnish, the varnish coating at least a portion of the label substrate and imparting a slip-resistant texture to said portion of the label.
However, Bilhuber teaches using a varnish on a surface to preserve the grip or friction (see col 3 lines 70-75).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to further modify Hjertman’s label substrate with a varnish, the varnish coating at least a portion of the label substrate, as taught by Bilhuber, for the purpose of preserving the grip and friction of the layer (see col 3 lines 70-75 of Bilhuber).
Regarding claim 4, Hjertman in view of Schmitz and Bilhuber, discloses autoinjector according to claim 3, as set forth above, except for wherein the varnish forms a pattern on at least a portion of the label substrate.
However, Bilhuber teaches using a varnish on a surface to preserve the grip or friction (see col 3 lines 70-75).
After the modification is made, Hjertman modified autoinjector teaches the varnish (Bilhuber, col. 3 lines 70-75) forming a pattern (28) on at least a portion of the label substrate (outer face 19 with 28 and a sign, a bar-code, braille or characters being incorporated in the surface by printing on the outer face 19 of 11, page 16 line 32 to page line 10, Hjertman).
Regarding claim 14, in the modified device of Hjertman in view of Schmitz,
Hjertman discloses autoinjector according to claim 11, wherein the autoinjector further comprises a label (11, Hjertman) attached to the exterior surface of the housing (exterior surface of 1/2, Hjertman), the label (11, Hjertman) comprising a label substrate (outer face 19 with 28 and a sign, a bar-code, braille or characters being incorporated in the surface by printing on the outer face 19 of 11, page 17 lines 3-10, Hjertman) and a varnish, the varnish coating at least a portion of the label substrate.

Regarding claim 14, Hjertman in view of Schmitz, discloses the autoinjector, as set forth above, except for a varnish, the varnish coating at least a portion of the label substrate.
However, Bilhuber teaches using a varnish on a surface to preserve the grip or friction (see col 3 lines 70-75).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to further modify Hjertman’s label substrate with a varnish, the varnish coating at least a portion of the label substrate, as taught by Bilhuber, for the purpose of preserving the grip and friction of the layer (see col 3 lines 70-75 of Bilhuber).

Claim(s) 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hjertman et al. (WO 03/086511) in view of Schmitz (US 5,167,641) in further view of Bilhuber (US 2,339,752), in further view of Anders et al. (US 2006/0011731)
Regarding claim 5, Hjertman in view of Schmitz and Bilhuber, discloses autoinjector according to claim 3 or 4, as set forth above, except for wherein the varnish has been cured by ultraviolet light.
However, Anders teaches a method of curing the varnish using ultraviolet light (par. 0032).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to further modify Hjertman’s device to have the varnish being cured by ultraviolet light, as taught by Anders, for the purpose of applying a layer of varnish to the overlay layer to protect the printed information (par. 0032 by Anders).

Claim(s) 10, 15 is/are rejected under pre-AIA 35 U.S.C. 103(a) as being unpatentable over Hjertman et al. (WO 03/086511) in view of Schmitz (US 5,167,641) in further view of Nugent (US 4,827,944).
Regarding claim 10, Hjertman in view of Schmitz, discloses autoinjector according to claim 2, wherein the label (11, Hjertman) comprises a label substrate (outer face 19 with 28 and a sign, a barcode, braille or characters being incorporated in the surface by printing on the outer face 19 of 11, page 17 lines 3-10, Hjertman) and a film (18, Hjertman), the film (18, Hjertman) coating at least a portion of the label substrate (all embodiments have a friction enhancing element or layer 18; page 16 lines 10-20, Hjertman), and imparting a slip-resistant texture to said portion of the label (page 16 lines 10-20, Hjertman). 
Regarding claim 10, Hjertman discloses the autoinjector, as set forth above, except for the film providing a matte finish.
Regarding claim 15, Hjertman in view of Schmitz, discloses autoinjector according to claim 11 or 12, wherein the autoinjector further comprises a label (11, Hjertman) attached to the exterior surface of the housing (exterior surface of 1/2, Hjertman), the label (11, Hjertman) comprising a label substrate (outer face 19 with 28 and a sign, a bar-code, braille or characters being incorporated in the surface by printing on the outer face 19 of 11, page 17 lines 3-10, Hjertman) and a film (18, Hjertman), the film (18, Hjertman) coating at least a portion of the label substrate (all embodiments have a friction enhancing element or layer 18; page 16 lines 10-20, Hjertman).
Regarding claim 15, Hjertman discloses the autoinjector, as set forth above, except for the film providing a matte finish to at least a portion of the label.
However, Nugent teaches a system on which a label is placed on the outer surface, along with a matte finish (col. 3 lines 26-35).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to further modify Hjertman’s film coating with a matte finish, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.